DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 7/6/21 and has been entered and made of record. Currently, claims 1-12 are pending, of which claims 9-12 are newly added.

Response to Arguments

Applicant's arguments filed 7/6/21 have been fully considered but they are not persuasive. 
The applicant asserts Kimura (US 2016/0261758) does not disclose or suggest "the controller is configured to obtain image data of the document from the reading unit, information on a document type, and an inclination detection reference value for an inclination of the image data, the inclination detection reference value being set in accordance with the document type, and when an inclination value of the image data exceeds the inclination detection reference value, the controller determines that a transport abnormality has occurred and stops the transport motor" recited in the amended claim 1. The Examiner respectfully disagrees as Kimura does disclose the above mentioned features. Particularly, Kimura discloses a control unit 5 that controls the feeding, reading, and generation of image data (para 36). Control unit 5 also detects the size in the main scanning direction and an inclination angle of the document sheet 18 (para 39). Kimura further discloses inclination angle allowance values for a document based on the width of the document sheet (paras 82 and 86). The width of a document sheet in the main scanning direction is considered a type of document. Document size can also be considered a document type. Thus, the control unit 5 obtains information on a document type (document width) and an inclination detection reference value (inclination angle allowance value) that is set in accordance with the document type. Even further, Kimura states when an inclination is larger than the allowance value jamming may occur and the document feeding is stopped by the control unit 5 (para 71). Therefore, Kimura discloses "the controller is configured to obtain image data of the document from the reading unit, information on a document type, and an inclination detection reference value for an inclination of the image data, the inclination detection reference value being set in accordance with the document type, and when an inclination value of the image data exceeds the inclination detection reference value, the controller determines that a transport abnormality has occurred and stops the transport motor" recited in the amended claim 1.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2016/0261758).
Regarding claim 1, Kimura discloses an image reading apparatus comprising: 
a document mounting section configured to mount a document (see Figs. 1 and 3 and para 34, document feeder unit 1 feeds document D to the reading position, a feed-reading contact glass 21); 
12); 
a transport roller disposed downstream of the feed roller and configured to transport the document downstream (see Fig. 3 and para 34, feed rollers 14); 
a transport motor being a drive source of the transport roller (see Fig. 4 and para 37, document feed motor 1m); 
a reading unit disposed downstream of the transport roller and configured to read the document (see Fig. 4 and paras 34-37, image reading unit 2); and 
a controller configured to control the reading unit and the transport motor (see Fig. 4 and paras 34-37, control unit 5), 
wherein the controller is configured to obtain image data of the document from the reading unit, information on a document type, and an inclination detection reference value for an inclination of the image data, the inclination detection reference value being set in accordance with the document type, and when an inclination value of the image data exceeds the inclination detection reference value, the controller determines that a transport abnormality has occurred and stops the transport motor (see paras 38-41, 64, 71, and 82-87, a document type/size, width in main scanning direction, is determined and based on the document size an associated inclination reference value is determined and an inclination error occurs when the inclination of the document exceeds the inclination reference value and the transport motor is stopped).  
Regarding claim 2, Kimura further discloses wherein41 the inclination detection reference value becomes higher as a transport direction length of the document is shorter (see paras 83 and 85, the smaller the document size the higher the inclination reference value).  
Regarding claim 3, Kimura further discloses comprising edge guides disposed with a gap therebetween in a width direction intersecting a document feed direction and configured to guide width direction edges of the document mounted on the document mounting section (see para 35, document tray 11 contains a pair of regulation plates 11a that act as edge guides), 

the inclination detection reference value for the second document is higher than the inclination detection reference value for the first document (see paras 83 and 85, the smaller the document size the higher the inclination reference value).
Regarding claim 9, Kimura discloses an image reading apparatus comprising: 
a document mounting section configured to mount a document (see Figs. 1 and 3 and para 34, document feeder unit 1 feeds document D to the reading position, a feed-reading contact glass 21); 
a feed roller configured to feed the document from the document mounting section (see para 34, document feed roller 12); 
a transport roller disposed downstream of the feed roller and configured to transport the document downstream (see Fig. 3 and para 34, feed rollers 14); 
a transport motor being a drive source of the transport roller (see Fig. 4 and para 37, document feed motor 1m); 
a reading unit disposed downstream of the transport roller and configured to read the document (see Fig. 4 and paras 34-37, image reading unit 2); and 
a controller configured to control the reading unit and the transport motor (see Fig. 4 and paras 34-37, control unit 5), 

Regarding claim 11, Kimura further discloses a control panel configured to receive an instruction input from a user (see paras 24-25, operation panel 3 includes a display panel 31 and a touch panel unit 32), wherein the controller displays a user interface for setting the document type on the control panel, and determines the document type based on the instruction input from the user (see paras 24-25, a user can specify the document size via the user interface).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-8, 10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura as applied to claim 1 above, and further in view of Kawamura et al. (US 2017/0315491).
Regarding claim 4, Kimura discloses when the inclination value of the image data exceeds the inclination detection reference value or when a load torque value of the transport motor exceeds the load detection reference value, the controller stops the transport motor (paras 38-41, 64, 71, and 82-87, a document type/size is determined and based on the document size an associated inclination reference value is determined and an inclination error occurs when the inclination of the document exceeds the inclination reference value and the transport motor is stopped).
Kimura does not disclose expressly wherein the controller is configured to obtain a load42 detection reference value for a load torque of the transport motor in addition to the inclination detection reference value, the load detection reference being set in accordance with the document type.
Kawamura discloses wherein the controller is configured to obtain a load42 detection reference value for a load torque of the transport motor in addition to the inclination detection reference value, the load detection reference being set in accordance with the document type (see paras 63-64, a torque load is determined on the torque limiter 18 based on the thickness of the sheet).
Regarding claim 10, Kimura does not disclose expressly wherein the controller is configured to determine a load detection reference value in accordance with the document type, when a load torque value of the transport motor exceeds the load detection reference value, the controller determines that the transport abnormality is caused and stops the transport motor.
Kawamura discloses wherein the controller is configured to determine a load detection reference value in accordance with the document type, when a load torque value of the 18 based on the thickness of the sheet).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the load torque determination, as described by Kawamura, with the system of Kimura.
The suggestion/motivation for doing so would have been to decrease paper jams due to the rollers grabbing more than one sheet of paper at a time thereby eliminating system down time and increasing overall system efficiency.
Therefore, it would have been obvious to combine Kawamura with Kimura to obtain the invention as specified in claim 4 and 10.

Regarding claim 5, Kawamura further discloses wherein the load detection reference value becomes higher as a rigidity of the document is higher (see paras 63-64, a torque load is determined on the torque limiter 18 based on the thickness of the sheet, the thicker the sheet the higher the rigidity).  
Regarding claim 6, Kimura further discloses a control panel section configured to receive an instruction input from a user (see paras 24-25, operation panel 3 includes a display panel 31 and a touch panel unit 32), 
wherein the controller changes, based on information set via the control panel, between an abnormality determination execution mode in which a stop control of the transport motor is performed in accordance with the inclination value of the image data and the load torque value, and an abnormality determination hold mode in which the stop control of the transport motor is not performed in accordance with the inclination value of the image data and the load torque value (see Figs. 9 and 12 and paras 71-72 and 82-92, when an inclination is detected a user, 
Regarding claim 7, Kimura further discloses wherein when the controller receives an instruction to read a document in the abnormality determination execution mode, the control unit displays a user interface for setting a document type on the input reception section (see paras 24-25, a user can be notified of an inclination error and the user can specify the document size via the user interface).  
Regarding claim 8, Kawamura further discloses a medium detection section including a transmission section that transmits an ultrasonic wave and a reception section that receives the ultrasonic wave transmitted from the transmission section and outputs an output value in accordance with the received ultrasonic wave to the controller, the medium detection section being disposed between the feed roller and the transport roller in a document transport path, wherein the controller adjusts the load detection reference value in accordance with the output value (see paras 107-108, an ultrasonic sensor 80 may be disposed in the conveyance path of the printer 90, and the grammage of the sheet S may be detected by receiving an ultrasonic wave that has been attenuated through the sheet S, the ultrasonic sensor 80 includes a transmitting unit 801 that transmits an ultrasonic wave, and a receiving unit 802 that receives the ultrasonic wave, the engine control unit 200 adjusts based on the thickness of the sheet S).
Regarding claim 12, Kimura further discloses a control panel configured to receive an instruction input from a user (see paras 24-25, operation panel 3 includes a display panel 31 and a touch panel unit 32), wherein the controller displays a user interface for setting the document type on the control panel, and determines the document type based on the instruction input from the user (see paras 24-25, a user can specify the document size via the user interface).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARK R MILIA/             Primary Examiner, Art Unit 2677